                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF DELAWARE

    TQ DELTA, LLC,

                       Plaintiff,

            V.                                                          Civil Action No. 14-954-RGA

    ADTRAN, INC.,

                       Defendant.


    ADTRAN, INC.,

                       Plaintiff and
                       Counterclaim Defendant,

            V.                                                          Civil Action No. 15-121-RGA

    TQ DELTA, LLC,

                       Defendant and
                       Counterclaim Plaintiff.




           Currently before me are seven motions submitted by TQ Delta and ADTRAN regarding

Family 10. This opinion will address TQ Delta' s Motion for Summary Judgment oflnfringement

of Claims 5 and 14 of U.S. Patent No. 8,625,660 (D.I. 723), ADTRAN's Motion for Summary

Judgment of Non-infringement - Family 10 (D.I. 737), and ADTRAN's Motion to Strike

Portions of TQ Delta' s Family 10 Reply and Supplemental Expert Reports (D.I. 732). 1 I have

reviewed the parties ' briefing and related papers. (D.I. 725 , 765, 790; 738, 773 , 791 ; 733 , 772,




1
    All docket items citations refer to C.A. No. 14-954 unless otherwise noted .

                                                             1
788). For the reasons explained more fully below, I will deny TQ Delta' s motion for summary

judgment, grant ADTRAN' s motion for summary judgment, and dismiss ADTRAN's Motion to

Strike as moot.

   I.      BACKGROUND

        Plaintiff TQ Delta filed this lawsuit against Defendant ADTRAN on July 17, 2014,

asserting infringement of thirty-two patents. (D.1. 1). ADTRAN countersued. (C.A. 15-121 , D.I.

1). I have divided the case into separate trials based on families of patents. (D.I. 369). The

patent-in-suit represents "Family 10" of the patents that Plaintiff has asserted against Defendant

ADTRAN. (D.1. 318, at 1). The ' 660 patent relates to increasing the data rate and impairment

immunity of multicarrier communications systems by assigning different margins to individual

carriers. The '660 patent claims an apparatus for modulating bits onto sets of carriers using

different signal to noise ratio margins. The asserted claims of the ' 660 patent read as follows:

        5. An apparatus comprising:

        A multicarrier communications transceiver operable to modulate a first plurality
        of bits onto a first plurality of carriers using a first Signal to Noise Ratio (SNR)
        margin and to modulate a second plurality of bits onto a second plurality of
        carriers using a second SNR margin,

        wherein the first plurality of carriers is different than the second plurality of
        carriers,

        wherein the first SNR margin specifies a first value for an increase in noise
        associated with the first plurality of carriers, wherein the second SNR margin
        specifies a second value for an increase in noise associated with the second
        plurality of carriers,

        and wherein the first value for the increase in noise is different than the second
        value for the increase in noise.

('660 patent, cl. 5).

        14. A multicarrier communications transceiver operable to demodulate a first
        plurality of bits from a first plurality of carriers using a first Signal to Noise Ratio


                                                   2
       (SNR) margin and to demodulate a second plurality of bits from a second
       plurality of carriers using a second SNR margin,

       wherein the first plurality of carriers is different than the second plurality of
       carriers,

       wherein the first SNR margin specifies a first value for an increase in noise
       associated with the first plurality of carriers, wherein the second SNR margin
       specifies a second value for an increase in noise associated with the second
       plurality of carriers,

        and wherein the first value for the increase in noise is different than the second
        value for the increase in noise.

('660 patent, cl. 14).

        The Accused Products at issue are those containing Broadcom' s BCM65300 chipset. The

Accused Products employ Digital Subscriber Line (DSL) technology, which uses multicarrier

modulation to provide broadband access to data networks, such as the Internet, via copper wires

of a local telephone network.

        TQ Delta argues that the VDSL2 capabilities of the Accused Products infringe the

asserted claims because they are " capable of' operating in single latency with ROC mode, in

accordance with the VDSL2 standard. (D.I . 725 at 10). Specifically, TQ Delta contends that the

BCM65300 DSL chipset in the Accused Products provides capability for a user to turn on single

latency with ROC mode and set a non-zero SNR margin offset, meeting each element of the

asserted claims. (Id.) According to TQ Delta, the SNRMOFFSET-ROC parameter can be set to a

non-zero value through the command line interface (" CLI"). (Id. at 18).

        TQ Delta also asserts that the Accused Products infringe claim 5 when retransmission is

enabled pursuant to the G.inp standard. (Id. at 9). According to the testing of TQ Delta' s expert

Dr. Cooklev, each limitation of claim 5 is met when retransmission is enabled, even when

SNRMOFFSET-ROC is equal to zero. (Id.).



                                                  3
          ADTRAN argues that the Accused Products do not infringe because single latency with

ROC mode cannot be enabled in the Accused Products by an end user of the product, and the

target SNR margin for the ROC is default set to a value of zero by the source code. (D.I. 765 at

9-10). A purchaser of the Accused products does not have the option of changing these settings.

(Id.). ADTRAN also asserts that the Accused Products cannot have two different SNR margins

as required by the claims because by default they are the same when the SNRMOFFSET-ROC

value is equal to zero . (Id. at 15-16).

          In its motion to strike, ADTRAN moves to preclude certain opinions offered in TQ

Delta' s reply and supplemental reports. (D.I. 733 at 1). The opinions relate to: (1) a user's

purported ability to enable single latency with ROC mode using either a non-public interface and

Broadcom's trade secret information or SNMP; and (2) retransmission mode resulting in

infringement of claim 14. (Id.).

    II.      LEGALSTANDARD

             A. Summary Judgment

          "The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law. " Fed. R.

Civ. P. 56(a). The moving party has the initial burden of proving the absence of a genuinely

disputed material fact relative to the claims in question. Celotex Corp. v. Catrett, 477 U.S . 317,

330 (1986). Material facts are those "that could affect the outcome" of the proceeding, and "a

dispute about a material fact is 'genuine' if the evidence is sufficient to permit a reasonable jury

to return a verdict for the nonmoving party." Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.

2011) (quoting Anderson v. Liberty Lobby, Inc. , 477 U.S. 242,248 (1986)). When determining

whether a genuine issue of material fact exists, the court must view the evidence in the light most



                                                  4
favorable to the non-moving party and draw all reasonable inferences in that party ' s favor. Scott

v. Harris, 550 U.S. 372, 380 (2007); Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007).

           The burden then shifts to the non-movant to demonstrate the existence of a genuine issue

for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S . 574, 586-87 (1986);

Williams v. Borough of West Chester, Pa. , 891 F.2d 458, 460-61 (3d Cir. 1989). A non-moving

party asserting that a fact is genuinely disputed must support such an assertion by: "(A) citing to

particular parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations ... , admissions, interrogatory answers, or

other materials; or (B) showing that the materials cited [by the opposing party] do not establish

the absence ... of a genuine dispute .... " Fed. R. Civ. P. 56(c)(l).

           When determining whether a genuine issue of material fact exists, the court must view

the evidence in the light most favorable to the non-moving party and draw all reasonable

inferences in that party ' s favor. Scott v. Harris , 550 U.S. 372, 380 (2007); Wishkin , 476 F.3d at

184. A dispute is "genuine" only if the evidence is such that a reasonable jury could return a

verdict for the non-moving party. Anderson, 477 U.S. at 247-49. If the non-moving party fails

to make a sufficient showing on an essential element of its case with respect to which it has the

burden of proof, the moving party is entitled to judgment as a matter of law. See Celotex Corp.,

477 U.S. at 322.

    III.      DISCUSSION

           TQ Delta has filed a motion for summary judgment of infringement of the ' 660 patent.

(D.I. 723). ADTRAN has filed a motion for summary judgment of non-infringement of the '660

patent. (D.I. 737).

           A. Claim Construction



                                                   5
       "It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude." Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en bane) (internal quotation marks omitted). "' [T]here is no magic formula or

catechism for conducting claim construction.' Instead, the court is free to attach the appropriate

weight to appropriate sources ' in light of the statutes and policies that inform patent law."'

SoftView LLC v. Apple Inc., 2013 WL 4758195 , at *1 (D. Del. Sept. 4, 2013) (quoting Phillips,

415 F.3d at 1324) (alteration in original). When construing patent claims, a court considers the

literal language of the claim, the patent specification, and the prosecution history. Markman v.

Westview Instruments, Inc., 52 F.3d 967, 977- 80 (Fed. Cir. 1995) (en bane), aff'd, 517 U.S. 370

(1996). Of these sources, "the specification is always highly relevant to the claim construction

analysis. Usually, it is dispositive; it is the single best guide to the meaning of a disputed term."

Phillips, 415 F.3d at 1315 (internal quotation marks omitted).

       "[T]he words of a claim are generally given their ordinary and customary meaning . ...

[Which is] the meaning that the term would have to a person of ordinary skill in the art in

question at the time of the invention, i.e., as of the effective filing date of the patent application."

Id. at 1312-13 (citations and internal quotation marks omitted). "[T]he ordinary meaning ofa

claim term is its meaning to [an] ordinary artisan after reading the entire patent." Id. at 1321

(internal quotation marks omitted). "In some cases, the ordinary meaning of claim language as

understood by a person of skill in the art may be readily apparent even to lay judges, and claim

construction in such cases involves little more than the application of the widely accepted

meaning of commonly understood words. " Id. at 1314.

       When a court relies solely upon the intrinsic evidence- the patent claims, the

specification, and the prosecution history-the court' s construction is a determination of law.



                                                   6
See Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831 , 841 (2015). The court may also

make factual findings based upon consideration of extrinsic evidence, which "consists of all

evidence external to the patent and prosecution history, including expert and inventor testimony,

dictionaries, and learned treatises." Phillips, 415 F.3d at 1317- 19 (internal quotation marks

omitted). Extrinsic evidence may assist the court in understanding the underlying technology,

the meaning of terms to one skilled in the art, and how the invention works . Id. Extrinsic

evidence, however, is less reliable and less useful in claim construction than the patent and its

prosecution history. Id.

       "A claim construction is persuasive, not because it follows a certain rule, but because it

defines terms in the context of the whole patent." Renishaw PLC v. Marposs Societa ' p er

Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follo ws that "a claim interpretation that would

exclude the inventor' s device is rarely the correct interpretation." Osram GMBH v. Int 'l Trade

Comm 'n, 505 F.3d 1351 , 1358 (Fed. Cir. 2007) (citation and internal quotation marks omitted).

        Claims 5 and 14 require multicarrier transceivers "operable to" perform certain actions.

In the claim construction proceedings for Family 10, the parties did not ask me to construe

"operable to ." (See D.l. 348). The parties now dispute the meaning of "operable to," so I now

discuss it here.

        TQ Delta argues that because the asserted claims are apparatus claims, the Accused

Products infringe if they are "capable of' performing the recited functionality. (D.I. 725 at 2).

According to TQ Delta, it is "irrelevant" that single latency with ROC mode is not turned on

when the Accused Products are sold; what matters is that the Accused Products contain the

necessary hardware and software that provide the "native capability to operate" in single latency

with ROC mode pursuant to the VDSL2 standard. (Id. at 13).



                                                 7
       ADTRAN construes the claim requirement that the Accused Products be "operable to"

perform the allegedly infringing functionality as having a narrower meaning than the claim

language "capable of." (D.I. 765 at 7). According to ADTRAN, there is no infringement because

ROC mode is optional in the VDSL2 standard, not turned on, and not reasonably capable of

being reconfigured when the Accused Products are sold. (Id. at 9; citing D.I. 739, Ex. A (Wesel

Rpt.) 1195, 258 ; Brody Vol. I Tr. 253 :4-18).

       The cases cited by TQ Delta support ADTRAN ' s contention that "operable to" should be

construed to have a different meaning than "capable of." In Finjan, Inc. v. Secure Comput.

Corp., the Federal Circuit relied on the claim language in determining that capability, and not

operation, was the relevant inquiry for infringement. See 626 F.3d 1197, 1204-05 (Fed. Cir.

2010) (In discussing claim limitations reciting "engines," the court stated, "to infringe a claim

that recites capability and not actual operation, an accused device ' need only be capable of

operating' in the described mode .... In this case, Finjan' s non-method claims describe

capabilities without requiring that any software components be "active" or "enabled. "). TQ Delta

cites Fantasy Sports for the proposition that the Accused Products infringe because the software

code of the BCM65300, as it appears in the Accused Products, contains the capability to be

modified such that the allegedly infringing functionality is enabled. (D.I. 725 at 13-14). In that

case, however, the end user of the program had the ability to select certain options to activate the

infringing functions . See Fantasy Sports Properties, Inc. v. Sports line.com, Inc., 287 F.3d 1108

(Fed. Cir. 2002). Here, the end user does not have this ability. (D.1. 765 at 9-1O; citing D.I. 740,

Gusler Tr. 134:2-135 :1, 136:4-15, 136:22-137 :3; Wesel Rpt.11126-149, 182-189, 226-244).

       TQ Delta also cites Radware for the proposition, "If the infringer . . . sells a computer

preloaded with infringing software code, the computer is ' configured,' or ' operable,' to perform



                                                  8
the claims and may be infringing under Finjan and Fantasy Sports." Radware, Inc. v. F5

Networks, Inc., 147 F.Supp.3d 974, 1004 (N.D. Cal. 2015). But the case is inapposite to support

TQ Delta' s contentions. In Radware, the court found that claim language directed to a device

"operable to" carry out certain functions was "distinguishable from [the claims] at issue in

Finjan" that described only capability. Id. at 1003. The Radware court then concluded that the

"operable to" claims were not infringed where there was no evidence that the accused

functionality was actually executed in the Accused Products. Id.

       I find that in view of the relevant cases, "operable to" requires something more than

"capable of." I will give "operable to" its plain and ordinary meaning, which is narrower than

"capable of." Here the apparatus is not "operable to" because the default settings make it

inoperable to execute the accused functionality, and the apparatus is not reasonably able to be set

up in a manner that would allow a user to enable these actions.

       Even if "operable to" and "capable of' were construed to mean the same thing, the

Accused Products would not infringe because they must be re-configured to enable the

functionality at issue. As I have previously noted, "when the claim language clearly specifies a

particular configuration," proving an accused product is "reasonably capable of being put into

the claimed configuration is insufficient for a finding of infringement." Sprint Commc 'ns Co. v.

Comcast IP Holdings, LLC., 2015 WL 4720576, at *8 (D. Del. Aug. 7, 2015), aff'd 675 F. App ' x

974 (Fed. Cir. 2017). In Sprint, proof of connections "operational to provide interconnectivity"

required proof of actual operation or configuration. Id. ; see also Telemac Cellular Corp. v. Topp

Telecom, Inc. , 247 F.3d 1316, 1330 (Fed. Cir. 2001) ("Under the precedent of this circuit,

however, that a device is capable of being modified to operate in an infringing manner is not

sufficient, by itself, to support a finding of infringement.").



                                                   9
       B. Infringement

       There is no genuine dispute of material fact between the parties as to how the accused

devices operate. The Accused Products each contain at least one chipset that executes software

that controls the functionality of the Accused Products. (D.I. 725 at 2; D.I. 738 at 1-2). The

parties do not dispute that the chipsets in the Accused Products contain code that, when

executed, can operate in accordance with the VDSL2 and G.inp standards. (D.I. 725 at 2; D.I.

765 at 6). The parties also do not dispute that a user must affirmatively enable the allegedly

infringing functionality for the Accused Products to operate in accordance with the VDSL2 and

G.inp standards. (D.1. 725 at 3; D.I. 765 at 8).

       TQ Delta asserts that ROC mode can be enabled and configured through a non-public

Broadcom CLI or Simple Network Management Protocol (SNMP) interface. (D.I. 725 at 1, 16).

ADTRAN has established, however, that the Accused Products as sold are not reasonabl y

capable of enabling the ROC or configuring a non-zero offset for the target SNR margin for the

ROC such that they would meet all claim limitations. (D.I. 765 at 9; D.I. 734, Ex. 17 at 11 154-

155). In the Accused Products, (1) the ROC is default disabled by the source code, (2) the default

value of the offset for the target SNR margin for the ROC is set to a value of zero by the source

code, and (3) a user of the Accused Products does not have the option of changing either of those

settings. (D.I. 765 at 9-10; citing D.I. 740, Gusler Tr. 134:2-135:1 , 136:4-15, 136:22-137:3;

Wesel Rpt.   11 126-179, 182-189, 226-244; see also D.I. 734, Ex.   17 at 1 178). The document on

which TQ Delta' s expert Dr. Brody relies for evidence of the commands accessible through the

Broadcom CLI states that it is "the confidential trade secret and proprietary information of

Broadcom Corporation," and that it cannot be "reproduced, used, sold or transferred to any third

party without the prior written consent of Broadcom Corporation." (D.I. 765 at 11-12; citing D.I.



                                                   10
740, Ex. 6 (Brody Reply Rpt.) at ,r 69 (citing ADTRAN_00081087); Brody Vol. I Tr. 229 :4-14).

There is no evidence before me that the Broadcom CLI is accessible to ADTRAN ' s customers

who purchase the Accused Products.

       TQ Delta asserts that the products infringe because an ADTRAN design engineer or

technical support personnel could use a non-public interface and trade secret information to

reprogram the Broadcom chip in the Accused Products to turn on the allegedly infringing

functionality. (D.I. 790 at 6-7; citing Brody Vol. I Tr. 17:06). This assertion is based on

ADTRAN' s engineer, Mr. Gusler, having accessed the CLI to retrieve and provide a printout of

the default settings in an Accused Product, and TQ Delta' s characterization of the CLI

commands as being analogous to the Broadcom Host Management Interface ("HMI")

commands. (Id. at 7; citing D.I. 735 , Ex. 17 at ,r,r 134-137, 143-154, 266, 268). Dr. Brody had

previously demonstrated that the HMI commands could be used to turn on single latency with

ROC mode and set a non-zero SNR margin offset. (D.I. 790 at 7). TQ Delta then states that this

evidence (1) proved the CLI exists, (2) that the CLI is accessible to ADTRAN' s technical

support, and (3) that the infringing functionality can be turned on. (Id.) . Taking each of these

propositions as true, along with the characterization that the CLI and HMI commands are

sufficiently analogous, there is still no evidence that an ADTRAN engineer ever actually

accessed the interface and turned on the infringing functionality. Even if, as TQ Delta contends,

"no reprogramming or modification is needed for the BCM65300 chipset to provide the

infringing functionality," the functionality still needs to be enabled by someone. There is no

evidence that any ADTRAN engineer ever did this, or would have reason to do this, except for

purposes relating to this litigation.




                                                 11
       There is also no evidence demonstrating that ROC can be enabled and configured

through an SNMP interface in the Accused Product. (D.I. 765 at 12; citing D.I. 740, Ex. 3 (Brody

Vol. I Tr.) 239 :21-24, 248:1-18 .) TQ Delta' s expert Dr. Brody indicates that the Accused

Products can be managed using an SNMP interface but does not demonstrate what specific

parameters can be configured through that interface. (D.I. 765 at 12; citing Brody Reply Rpt.     ~~


77-78, 93-94; Brody Vol. I Tr. 16:47-48 , 17:03-04). Dr. Brody' s testimony demonstrates that an

attempt by Dr. Cooklev to try to configure a representative Accused Product to meet the asserted

claim limitations through SNMP was thwarted by an administrator prompt requesting a

password. (Brody Vol. I Tr. 17:05-07).

       TQ Delta contends that the Accused Products are capable of operation in G.inp mode and

that such capability infringes claim 5, specifically the limitation "wherein the first value for the

increase in noise is different than the second value for the increase in noise. " (D.I. 725 at 19-20).

The parties do not dispute that in the Accused Products the ROC is not enabled and, thus,

SNRMOFFSET-ROC is set to zero. (Id. at 20; D.I. 765 at 14). TQ Delta' s expert, however has

demonstrated that even though the SNRMOFFSET-ROC is set to zero, the resulting SNR margin

can be higher, or "different" than the first SNR margin, thereby meeting each limitation of claim

5. (D.I. 725 at 20; citing Brody Reply Rpt. at~ 104). ADTRAN responds that because the SNR

margin of the claims is a "configurable parameter," and because this parameter is one that is

"assigned," "the SNR margin of the claims is the target SNR margin." (D.I. 738 at 13-14). TQ

Delta relies on the theory of its expert to show that a third, higher target margin could be

assigned to the overhead channel. (Id. at 17; citing Brody Vol. I Tr. 193 :18-22; Brody Vol. II Tr.

267:22-268:8, 275:12-19). It has no evidence, however, that an assignment of a third, higher

margin is actually used. (D.I. 738 at 16-17; citing Brody Vol. Tr.201 :4-8).



                                                  12
        Here, it appears that the Accused Products, as sold, do not have a multicarrier transceiver

that is operable "to modulate a first plurality of bits onto a first plurality of carriers using a first

Signal to Noise Ratio (SNR) margin and to modulate a second plurality of bits onto a second

plurality of carriers using a second SNR margin, wherein the first plurality of carriers is different

than the second plurality of carriers." The transceiver will only operate in the allegedly

infringing manner if a user enables the G.inp functionality. There is no evidence that ADTRAN

has enabled this functionality and no evidence that an end user has this capability. There is no

evidence that ADTRAN sells any type of tool or component that would allow an end user to

bypass ADTRAN' s interface, enter the Broadcom CLI and reprogram the chipset to enable and

configure the allegedly infringing functionality .2 Thus, as a matter of law, the Accused Products

do not directly infringe the asserted claims.

    IV. CONCLUSION

        For the foregoing reasons, I will grant ADTRAN ' s motion for summary judgment of

noninfringement and deny TQ Delta' s motion for summary judgment of infringement.

Accordingly, ADTRAN's motion to strike portions of TQ Delta's reply and supplemental expert

reports is dismissed as moot.

        An accompanying order will be entered.




2
  Damages have been bifurcated in this case, but I certainly wonder what amount of damages would be appropriate
for infringement based on an inaccessible and unused "capability."

                                                       13
